Citation Nr: 1129520	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling from November 29, 2007, to February 9, 2009, and as 30 percent disabling since April 1, 2010.  

2.  Entitlement to a compensable rating for cervical myofascial pain syndrome with tension headaches.  

3.  Entitlement to a compensable rating for left ear hearing loss.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1979 and from September 1984 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for a right knee disability and continued 0 percent ratings for cervical myofascial pain syndrome with tension headaches and left ear hearing loss.  The Veteran testified before the Board in February 2011.  

In a May 2009 rating decision, the RO assigned a temporary total rating for a right knee disability, effective February 9, 2009, and then assigned a 30 percent rating for a right knee disability, effective April 1, 2010.  However, as these grants do not represent total grants of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to compensable ratings for cervical myofascial pain syndrome with tension headaches and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from November 29, 2007, to February 9, 2009, the Veteran's right knee disability was manifested by extension limited at most to 5 degrees and flexion limited at most to 105 degrees.  There is no objective evidence of instability, subluxation, malunion, hyperextension, dislocation or removal of the semilunar cartilage that was symptomatic, or ankylosis.  There is x-ray evidence of arthritis.  

2.  Since April 1, 2010, the Veteran's right knee disability has been manifested by full extension, flexion limited to 105 degrees, pain, mild swelling, and small joint effusion.  There is no clinical evidence of edema, ankylosis, subluxation, dislocation, locking, crepitation, instability, weakness, or tenderness.      


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for a right knee disability have not been met for the period from November 29, 2007, to February 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 30 percent disabling for a right knee disability have not been met since April 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided addressing the assignments of effective date provisions was provided in December 2007. 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007). 

In this case, the Veteran was provided pertinent information in the above mentioned December 2007 letter and other correspondence provided by the RO, including a November 2008 letter.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private outpatient treatment records.  The Veteran was afforded VA medical examinations in July 2008 and May 2010.  The VA examiners provided findings in relation to relevant criteria in his claim.  They also had advanced medical training, experience, and the opportunity to examine both the Veteran and his claims file to provide competent diagnoses and medical opinions concerning the Veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1).")  The VA examiners were qualified through education, training, and experience to offer competent medical evidence.  The Veteran has also not provided any objective medical evidence to question the VA examiners' findings.  Therefore, the Board finds that the examinations and associated opinions are adequate for a proper adjudication of the appeal. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 (2010) and 38 C.F.R. § 4.45 (2010) are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating, while X-ray evidence of arthritis involving two or more major joint groups without occasional incapacitating exacerbations will warrant a 10 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

1.  November 29, 2007, to February 9, 2009

The Veteran's right knee disability has been rated as 10 percent disabling from November 29, 2007, to February 9, 2009.  

The Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5010, which pertains to traumatic arthritis and is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Other applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record or any report of VA examination demonstrate any objective finding of subluxation, malunion, or hyperextension of the right knee.  Similarly, ankylosis of the right knee has not been demonstrated. 

On VA examination in July 2008, the Veteran complained of cracking, popping, and significant pain in the right knee if he was lying flat and attempting to perform a straight leg raise with the right leg.  He reported that he could not squat, kneel, or climb stairs without flare-ups of pain.  He stated that he had no locking or instability.  He asserted that he did not wear a brace and had not had any physical therapy, injections, or treatment for his right knee since his surgery.  The Veteran denied any doctor-prescribed bed rest or incapacitation in the last 12 months.  He maintained that he was independent in his activities of daily living and denied impediment to usual occupation.   Examination revealed a 10 cm, curvilinear, nontender, flat, superficial, hypopigmented, and freely mobile scar over the medial aspect of the right knee and a 13 cm, linear, hypopigmented, freely mobile, nontender scar traversing the midline of the right knee.  The Veteran had normal posture and gait.  He was ambulatory without assistive devices.  His gait was wide-based and consistent with his girth.  The right knee was found to have obvious deformity, status post patellectomy, and there was mild lateral joint line tenderness.  Range of motion testing showed 110 degrees flexion limited by body habitus and 0 degrees extension.  There was no discomfort or difficulty with range of motion testing.  Lachman's, anterior and posterior drawer, and McMurray's were all negative, and the grind test did not apply.  There were no varus, valgus, or recurvatum deformities.  The examiner found that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  There was no evidence of effusion, edema, erythema, or instability.  Neurological examination indicated that deep tendon reflexes were 2+ bilaterally.  Strength testing to gravity and resistance were normal bilaterally.  There was no evidence of muscle atrophy, palpable spasms, or tenderness, and the Veteran could toe walk, heel walk, and heel-to-toe walk without difficulty.  An x-ray of the right knee showed status post patellectomy and prominent degenerative changes in all compartments.  The examiner diagnosed the Veteran with status post patellectomy of the right knee and degenerative joint disease of the right knee consistent with status post patellectomy.  

In a September 2008 private medical report, the Veteran reported some mild activity-related swelling in the right knee.  He denied any effusion, areas of drainage, open wounds, erythema, or warmth.  He stated that his activity-related knee pain had worsened in severity.  He complained that being on his feet aggravated the right knee discomfort and that he had positional rest pain with the right knee as well.  He maintained that he had pain with short distance ambulation and standing for a prolonged period of time.  Examination revealed that the Veteran's gait was slightly antalgic towards the right.  Station was unremarkable.  The right knee was noted to have a well-healed anterolateral surgical incision and a well-healed medial Bruner type surgical incision.  There were multiple other small scars on the right knee, but the skin condition was overall good.  The Veteran had no obvious erythema, effusion, edema, or warmth.  There was tenderness on the medial joint line with increasing pain in this area with McMurray's.  Range of motion testing showed 105 degrees flexion and 5 degrees extension.  There was no instability to anterior-posterior or varus valgus.  Sensory, motor, and circulatory function were grossly intact distally.  An x-ray of the right knee indicated evidence of previous patellectomy, some heterotopic bone versus some calcification of the soft tissue in the extensor mechanism, and severe wear tibiofemoral compartments medial and lateral.  The medial side was completely collapsed down to bone-on-bone.  The Veteran was diagnosed with history of chronic osteomyelitis with septic arthritis in the right knee, severe degenerative osteoarthritic wear in the right knee, and status post patellectomy on the right.  

A February 2009 private medical report indicated that the Veteran had severe right knee pain that had become disabling.  The Veteran reported that short distance walking caused discomfort and that he also experienced rest and positional pain.  Examination revealed well-healed incisions on the anterior and medial aspects of the knee.  There was trace effusion, but no erythema, warmth, or instability.  The Veteran's right knee had 105 degrees flexion and was just shy of full extension.  An x-ray of the right knee showed patellectomy on the right, some areas of calcification to the extensor mechanism, and significant degenerative wear of the medial and lateral tibiofemoral compartments, particularly the medial side with collapse and loss of joint space.  The Veteran was diagnosed with history of patellectomy and multiple previous surgeries on the right knee and was prepared for right total knee arthroplasty.  

The Veteran testified before the Board at a travel board hearing in February 2011.  Testimony revealed, in pertinent part, that prior to his right knee replacement, the Veteran had never missed work due to his right knee disability but that on weekends when he was not working, he would ice his right leg and elevate it on pillows all weekend in order to alleviate the swelling.  The Veteran testified that outside of work, he could not do anything on his feet, such as walking, playing sports, exercising, bending down, squatting, or kneeling.  He reported that he had to use his left leg to totally bear his weight.  He stated that he compensated at work when he had to bend down and pick things up.  He maintained that he had worked as a nurse and that he had been able to lift 180 pounds, but only from a standing position.   

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right knee had flexion limited at most to 105 degrees, as demonstrated at September 2008 and February 2009 private treatment sessions.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2010).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  On the above examinations, the Veteran had extension limited at most to 5 degrees, as demonstrated at a September 2008 private treatment session.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Therefore, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.  

In addition, the evidence would need to show limitation of extension to 10 degrees or limitation of flexion to 45 degrees for either to limit a compensable rating.  The Board has determined that the Veteran is not entitled to compensable ratings  under Diagnostic Codes 5260 and 5261.  Because he did not meet the criteria for compensable ratings under either diagnostic code, no separate ratings are warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  Although the Veteran complained of suffering flare-ups of pain, there was no evidence which suggests, that, on repetitive use, the right knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable ratings would be warranted.  In fact, the right knee was limited at most to 105 degrees flexion and 5 degrees extension.  There was no evidence of pain on range of motion testing.  Thus, even considering the effects of pain on use, the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, the medical evidence does not show any recurrent instability or subluxation, nor does the Veteran report any instability or subluxation.  In fact, all of the above examinations specifically found no objective instability of the medial or lateral collateral ligament of the right knee, and there was no evidence of any subluxation of the right knee.  Therefore, the Board finds that an increased rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  There is x-ray evidence in this case that demonstrates that the Veteran's right knee disability is manifested by arthritis.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  The Veteran's right knee disability is noncompensable under Diagnostic Codes 5260 and 5261, which are diagnostic codes predicated on limitation of motion.  An increased 20 percent rating is not warranted unless there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2010).  In this case, the evidence does not show that the Veteran's arthritis results in occasional incapacitating exacerbations.  Therefore, a rating in excess of 10 percent for right knee arthritis is not warranted. 

With consideration of separate ratings for the scars on the right knee, the Board acknowledges that in the July 2008 VA examination report, it was noted the Veteran had a 10 cm, curvilinear, nontender, flat, superficial, hypopigmented, and freely mobile scar over the medial aspect of the right knee and a 13 cm, linear, hypopigmented, freely mobile, nontender scar traversing the midline of the right knee.  The Veteran has not reported any symptoms associated with his scars.  The evidence indicated no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, keloid formation, or tissue loss of the scars.  The scars were hypopigmented less than 6 square inches, and there was no hyperpigmentation or abnormal texture noted.  Based on the clinical findings, the preponderance of the evidence is against a finding that separate, compensable ratings for the scars on the right knee are warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2001-2009) (10 percent rating is warranted for a scar which is superficial and poorly nourished with repeated ulceration, superficial and unstable, superficial and painful, or takes up an area of 144 square inches or greater). 

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability did not warrant a rating in excess of 10 percent for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  April 1, 2010, to Present

Since April 1, 2010, the Veteran's right knee disability has been rated as 30 percent disabling under Diagnostic Code 5055, which contemplates a knee replacement (prosthesis).  Diagnostic Code 5055 provides a 100 percent rating for one year following knee replacement.  That rating is not at issue, as that is the maximum rating for a service-connected knee disability, and a higher rating is not available.  The regulations provide that after one year following prosthetic replacement of the knee joint, with intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  A higher rating of 60 percent is not warranted unless evidence demonstrates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010). 

On VA examination in May 2010, the Veteran maintained that his right knee symptoms had improved since the total knee replacement.  He reported current symptoms of pain, swelling, popping, snapping, and giving way of the right knee.  He complained that the right knee pain was constant and a 4/10 in severity and that the pain increased during flare-ups to 8-9/10 in severity.  He stated that he was unable to walk more than 1 block or stand for more than 2 hours.  He denied any incapacitating episodes during the last 12 months or any effects on his activities of daily living.  He stated that standing and walking in his usual occupation caused right knee pain.  He reported wearing a brace for most of the day, which gave him some stability.  Examination revealed normal posture and antalgic gait due to bilateral knee pain.  The Veteran was noted to be favoring the right knee.  He walked with a single-pronged cane for stability and reported bilateral knee pain.  There was no evidence of amputations, prosthetics, atrophy, hypertrophy, or loss of tone.  Strength testing to gravity and resistance was within normal limits for the Veteran's age and bilaterally equal.  Range of motion testing showed 105 degrees flexion and 0 degrees extension.  The range of motion was limited by pain and body habitus, but upon repetitive use, there was no additional loss of function.  The medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments were stable, and there was no laxity found.  McMurray's test was negative, and the grind test did not apply.  There was no instability, developmental or acquired genu valgum or valgus deformity, tenderness, spasms, edema, fatigue, lack of endurance, weakness, or incoordination.  The Veteran did have obvious deformity, status post patellectomy, and mild swelling.  The examiner found that loss of function due to flare-ups could not be determined without resorting to mere speculation.  An x-ray of the right knee indicated status post total knee arthroplasty, status post patellectomy, with no evidence of hardware loosening.  There were multiple small corticated bony fragments as well as possible several loose bodies and small joint effusion.  The Veteran was diagnosed with degenerative joint disease of the right knee, status post total knee arthroplasty, and found to have mild functional limitation.  

In a June 2010 VA medical report, the Veteran complained that he could not stand long enough to work due to his knees.  He was diagnosed with right knee total replacement as well as meniscal tears and osteoarthritis in the left knee.

The Veteran testified before the Board at a travel board hearing in February 2011.  Testimony revealed, in pertinent part, that the Veteran currently had almost daily right knee pain, popping, some limitations of movement, and limitations in the ability to stand and walk.  

The Board finds that the evidence does not show that the chronic residuals of the right knee after one year following prosthetic replacement warrant a rating in excess of 30 percent.  On the above examination for the period under consideration, the Veteran's right knee had full extension, or extension to 0 degrees.  Extension to 0 degrees warrants a noncompensable rating.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Similarly, Diagnostic Code 5260 cannot serve as a basis for an increased rating in this case.  Flexion limited at most to 105 degrees in the right knee, as demonstrated on the May 2010 VA examination, does not warrant a compensable rating under Diagnostic Code 5260.  Additionally, the Board notes that a 30 percent rating is the highest rating available for limitation of flexion of the leg.  Thus, a higher rating would not be available for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  

On VA examination in May 2010, the examiner found that range of motion was limited by pain and body habitus, but upon repetitive use, there was no additional loss of function.  There was no evidence of amputations, prosthetics, atrophy, hypertrophy, or loss of tone.  Strength testing to gravity and resistance was within normal limits for the Veteran's age and bilaterally equal.  The medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments were stable, and there was no laxity found.  McMurray's test was negative, and the grind test did not apply.  There was no developmental or acquired genu valgum or valgus deformity, tenderness, spasms, edema, fatigue, lack of endurance, weakness, or incoordination.  The Veteran did have obvious deformity, status post patellectomy, and mild swelling.  The examiner found that loss of function due to flare-ups could not be determined without resorting to mere speculation.  An x-ray of the right knee indicated status post total knee arthroplasty, status post patellectomy, with no evidence of hardware loosening.  There were multiple small corticated bony fragments as well as possible several loose bodies and small joint effusion.  The right knee joint was not in any fixed position or ankylosis.  The Veteran made no complaints of subluxation, and although he reported instability and giving way of the right knee, no clinical findings of instability or subluxation of the right knee were shown.  By analogy to the diagnostic codes shown in Diagnostic Code 5055 for rating of the knee, ankylosis is not shown, nonunion of the tibia and fibula with loose motion requiring a brace is not shown, and weakness of the right knee is not shown on objective examination.  There is also no evidence of removal of semilunar cartilage or dislocated semilunar cartilage that is symptomatic, nor is there evidence of instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2010).  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263.  In addition, the Board finds that the recited clinical findings do not show that the residuals consisted of severe painful motion or weakness in the affected extremity to warrant a 60 percent rating under DC 5055.  The VA examiner found no additional limitation of motion due to weakness or pain.

With consideration of separate ratings for the scars on the right knee, the Board acknowledges that in the May 2010 VA examination report, no significant findings were made with regards to any right knee scars.  The Veteran has not reported any symptoms associated with his scars.  The evidence did not reveal any tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or tissue loss of the scars, nor were the scars found to take up an area of 144 square inches or greater.  Based on the clinical findings, the preponderance of the evidence is against a finding that separate, compensable ratings for the scars on the right knee are warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2001-2009) (10 percent rating is warranted for a scar which is superficial and poorly nourished with repeated ulceration, superficial and unstable, superficial and painful, or takes up an area of 144 square inches or greater). 

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability did not warrant a rating in excess of 30 percent for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step -- to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this instance, the Veteran's service-connected symptomatology of the right knee is accounted for in the Diagnostic Codes discussed above, including 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 7802, 7803, 7804, and 7805.  The Board finds that a 10 percent disability rating adequately addresses the Veteran's symptoms of a right knee disability from November 29, 2007, to February 9, 2009, and a 30 percent disability rating adequately addresses the Veteran's symptoms of a right knee disability since April 1, 2010.  As such, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology.  In any event, there is no demonstration of marked interference with employment or frequent periods of hospitalization in this case.  Therefore, a referral for an extraschedular rating is not warranted. 


ORDER

A rating in excess of 10 percent from November 29, 2007, to February 9, 2009, for a right knee disability is denied.  

A rating in excess of 30 percent since April 1, 2010, for a right knee disability is denied.  


REMAND

Additional development is needed prior to further disposition of the claims for compensable ratings for cervical myofascial pain syndrome with tension headaches and left ear hearing loss.  

The Veteran was last afforded VA examinations for his cervical myofascial pain syndrome with tension headaches and left ear hearing loss in July 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the Veteran's last examinations are not unduly remote, he has asserted that his disabilities have worsened since the last examinations.  

Regarding the cervical myofascial pain syndrome with tension headaches, the Veteran has been rated as 0 percent disabling under Diagnostic Code 5237-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5237 pertains to cervical strain.  Diagnostic Code 8100 pertains to migraine headaches.  At his February 2011 travel board hearing, the Veteran reported that he continued to suffer from constant daily headaches despite receiving Botox treatment for them in his shoulders, neck, forehead, and temporomandibular joint.  He stated that he had to lay down and go to bed about two to three times a week due to his migraine headaches.  The Board notes that at his July 2008 VA examination, in addition to symptoms related to his migraine headaches, the Veteran also exhibited limitation of motion of the cervical spine.  Moreover, in his July 2009 appeal, the Veteran complained that he experienced occasional numbness in the upper extremities due to his cervical myofascial pain syndrome with tension headaches.  When rating diseases and injuries of the spine, any associated objective neurological abnormalities should be evaluated separately from the orthopedic symptoms, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  Therefore, the Board finds that on remand, the RO should consider whether the Veteran is entitled to separate ratings for the orthopedic manifestations of his cervical myofascial pain syndrome, to include limitation of motion of the cervical spine, and the neurological manifestations of his cervical myofascial pain syndrome, to include migraine headaches as well as any radiculopathy in the bilateral upper extremities.   

With respect to the Veteran's left ear hearing loss, the Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In his July 2009 appeal, the Veteran asserted that his employment was in the field of nursing, and he frequently had to request that physicians, patients, and co-workers repeat themselves due to his left ear hearing loss.  He also maintained that the pure tone and speech recognition testing did not adequately reflect his level of disability because he had difficulty at work discerning breath sounds, heart sounds, blood pressure readings, and hearing patients during assessment.  He reported that patients were usually sedated at some point, causing them to speak very softly and slur their speech.  He stated that he had stopped working in the emergency room due to his fear that he would miss a significant finding because he could not hear it.  Although the July 2008 VA examiner noted that the Veteran had reported difficulty hearing and understanding conversation, particularly in background noise, the VA examiner did not consider any effects of the left ear hearing loss on the Veteran's employment in his assessment of the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that on remand, the VA examiner should consider the effects of the Veteran's hearing loss on his employment, as reported by the Veteran in his July 2009 appeal.  Additionally, because the Veteran is only service-connected for hearing loss in one ear, if the schedular evaluation does not adequately contemplate the Veteran's level of disability and symptomatology, and the left ear hearing loss is found to have marked interference with employment, the RO should consider referring the Veteran's claim for an extraschedular rating.   

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations of the spine, neurological system, and audiological system are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a spine examination to determine the current severity of his service-connected cervical myofascial pain syndrome.  Specifically, the examiner should note any limitation of motion of the Veteran's cervical spine, whether any muscle spasms were severe enough to result in abnormal gait or spinal contour, and whether the Veteran had any incapacitating episodes during the past 12 months.  The claims folder should be reviewed by the examiner and the examination report should note that review.  
 
2.  Schedule the Veteran for a neurological examination to determine the current severity of his service-connected cervical myofascial pain syndrome with tension headaches.  Specifically, the examiner should note any radiculopathy in the bilateral upper extremities due to the Veteran's cervical myofascial pain syndrome.  The examiner should also note whether the Veteran's migraine headaches are considered to be prostrating attacks and report the frequency of these attacks.  If these headache attacks are frequent, prolonged, completely prostrating, and productive of severe economic inadaptability, the examiner should state so.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

3.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected left ear hearing loss.  Specifically, the examiner should conduct pure tone and speech recognition testing as well as describe the functional limitations of the Veteran's left ear hearing loss on his employment.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

4.  Then, readjudicate the claims for compensable ratings for cervical myofascial pain syndrome with tension headaches and left ear hearing loss, to include referral of the claim for increased rating for left ear hearing loss for an extraschedular rating, if necessary.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


